Title: To George Washington from David Sewall, 24 November 1789
From: Sewall, David
To: Washington, George


          
            Sir
            York 24th November 1789.
          
          the letter and Commission from the President of the United States, with sundry Statutes relating to the Judicial department did not find me, until some time after their date. This was not oweing to any failure in the conveyance by Post, but to my absence from hence on a remote Circuit of the Supreme Judicial Court: this circumstance, it is presumed, will be an apology, for not earlier noticing their reception.
          The appointment of Judge of the district Court of Maine was on my part unsolicited and unexpected. I fear Sir, my abilities have by the partiality of some of my acquaintance been overrated. For altho’ the Judicial decisions of the highest law Court of Massachusetts, have for a series of years, met the general approbation of its Cytizens and Suitor’s: this may be satisfactorily accounted for, from the abilities of the worthy Gentlemen with whom I have had the honour to be connected in that department. In this new appointment the Judge is to stand alone, and unassisted, and in some instances in matters of the greatest magnitude—Such as relate to the life of Man. Some unhappy Persons are now under Confinement within the district upon a charge of Pyracy and Felony on the high Seas; and whose situation will claim an early attention in this Court.
          But from the laws of the United States hitherto Enacted, it strikes me, that some other provision is necessary to be made, before a Trial of this nature can with propriety be had: And more specially, in case of Conviction, to have the Judgement carried into Execution. These difficulties I shall take the liberty of stating to some Gentlemen in the legislature, to the end they may be there considered and obviated; rather than arrest your

attention from the many other important businesses of the Union.
          Permit me now Sir, to thank you for the particular mark of confidence manifested in this appointment. To acquaint you That impressed with an Idea of the necessity of Civil government in the nation, over which in the course of Divine Providence, you are called to Preside. With a considerable degree of diffidence in my own abilities, I have concluded to accept the appointment of Judge of the district Court of Maine and shall in a few days proceed to Portland, about fifty miles, distant to organize the same. Whether my Services in this new department will meet the approbation of my fellow Citizens or the reasonable expection of those who have placed me in the Situation, Time must determine. All I can promise on the occasion, is, that I will endeavour to merit them—by striving to discharge the duties of the office with fidelity and impartiality according to the best of my abilities. I am Sir with the greatest Esteem and respect your most humble Servant
          
            David Sewall
          
        